Citation Nr: 1707294	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  09-25 721	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, including major depressive disorder (MDD), posttraumatic stress disorder (PTSD), and generalized anxiety disorder (GAD).


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1973 to November 1976 and from August 1982 to February 1991. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of a November 2013 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma, which, in pertinent part, denied service connection for PTSD, MDD, and GAD.

During the development of this appeal, the Veteran requested a Board videoconference hearing.  The case was remanded by the Board in November 2015 so that a hearing could be scheduled.  In subsequent November 2015 correspondence, the Veteran withdrew his hearing request.  

In May 2016, the Board recharacterized the claim as entitlement to service connection for an acquired psychiatric disability, including MDD, PTSD, and GAD pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him) and denied this claim along with four other service connection issues (hepatitis C, chronic liver disease, esophageal varices, and chronic fatigue syndrome).

Subsequently, in May 2016, the Veteran's previous representative filed a motion for reconsideration of the Board's May 2016 decision denying the claim for service connection for an acquired psychiatric disability.  See 38 C.F.R. §§ 20.1000, 20.1001 (2016).  The motion for reconsideration was granted in a November 2016 order of reconsideration, and the case was assigned to this three member reconsideration panel.  See 38 C.F.R. § 19.11 (2016).

Significantly, while the November 2016 order of reconsideration actually granted reconsideration of the May 2016 Board decision as it pertained to three of the five issues decided in the May 2016 Board decision, an acquired psychiatric disability, chronic fatigue syndrome, and hepatitis C, the Board has limited the reconsideration below to the acquired psychiatric disability, only.  This is because the May 2016 motion for reconsideration only pertained to the acquired psychiatric disability issue.  Furthermore, in a November 2016 brief, responding to the November 2016 order of reconsideration, the Veteran's previous representative (again) only discussed the acquired psychiatric disability.  Also, the basis for the motion for reconsideration was the Board's failure to consider an April 2015 medical opinion regarding the acquired psychiatric disability issue.  There appears to be no basis to reconsider the Board's May 2016 denials of service connection for chronic fatigue syndrome and hepatitis C.  As such, the Board has limited the reconsideration below to the issue concerning acquired psychiatric disability.

Regarding representation, the claims file includes a November 2012 VA Form 21-22a (Appointment of Individual as Claimant's Representative) in favor of attorney, J. Michael Woods.  In June 2015 correspondence, the Veteran requested a Board videoconference hearing, indicating that he had no representation and would handle the hearing pro se.  In July 2015 correspondence, VA attempted to clarify the Veteran's representation and, in August 2015 correspondence, the Veteran clarified that he wished to represent himself.  Significantly, J. Michael Woods was not listed as the representative in the May 2016 Board decision.  It is unclear how J. Michael Woods received notice of the May 2016 Board decision or why he submitted the motion for reconsideration given the fact that the Veteran withdrew his representation in August 2015.  Regardless, the May 2016 motion for reconsideration has been granted and the Board will reconsider the psychiatric issue as delineated in the November 2016 order for reconsideration.  Furthermore, J. Michael Woods has been informed of the fact that he is not the Veteran's current representative.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran has a current diagnosis of MDD which has been related to his military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for MDD are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2016).

	
REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for an acquired psychiatric disability herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Calusa v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran claims service connection for an acquired psychiatric disability, including PTSD, MDD, and GAD.  He has asserted that such disability is the result of service, including a stressor where the ship on which he was serving struck a Soviet submarine. 

The Veteran's service treatment records show no complaint or manifestation of a psychiatric disability.  Significantly, examination reports dated in September 1973, December 1982, October 1984, July 1986, October 1989, and February 1992 all show a normal psychiatric system.  Also, in September 1973, December 1982, and October 1989 reports of medical history the Veteran specifically denied "frequent trouble sleeping," "depression or excessive worry," and "nervous trouble of any sort."  

The earliest post-service indication of psychiatric problems is an April 2004 VA treatment record noting a diagnosis of depressive disorder.  A February 2005 VA treatment record shows diagnoses of depression due to general medical condition as well as alcohol/polysubstance abuse, in remission.  In January 2006, the Veteran was noted to have symptoms of altered mental status secondary to worsening liver function.  VA outpatient treatment records dated through January 2015 show impressions of MDD, GAD, and rule/out (R/O) PTSD. 

An examination was conducted by VA in October 2013.  At that time, it was initially noted that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  The examiner confirmed that the Veteran had experienced traumatic events in service that involved intense fear, helplessness, or horror and had recurrent distressing dreams of the event, but that he had no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness and an insufficient number of persistent symptoms of increased arousal that were not present before the trauma.  As such, the Veteran did not meet the full criteria for a diagnosis of PTSD.  After examination and review of the record, the examiner rendered a diagnosis of MDD secondary to general medical condition.  The examiner stated that the Veteran's disability was less likely than not incurred in or caused by in-service illness, injury, or event.  The rationale was that the Veteran did not meet the diagnostic criteria for PTSD.  The Veteran had only one PTSD symptom, occasional nightmares.

An April 2015 private psychiatric examination report from Dr. H.H.G. also shows a diagnosis of MDD.  Dr. H.H.G. noted that there was a body of literature detailing the emergence of mental health symptoms within active duty servicemen and reviewed pertinent psychiatric treatment records from the Veteran's claims file.  Based on the above, Dr. H.H.G. opined that the Veteran's MDD was more likely than not permanently aggravated by the Veteran's conceded in-service stressor and has continued uninterrupted to the present.  

Upon review of the evidence, the Board finds that the evidence of record is in relative equipoise and, affording the Veteran the benefit of the doubt, service connection for an acquired psychiatric disability is warranted.  

With regard to the claimed MDD, the Board initially finds that the Veteran has a current diagnosis of MDD.  There is also confirmation that the Veteran served on the USS Kitty Hawk when a submarine collided with the carrier in March 1984 and, thus, an in-service stressful event.  Furthermore, in the April 2015 private examination report, Dr. H.H.G. wrote that "the Veteran's MDD was more likely than not permanently aggravated by the Veteran's conceded in-service stressor and has continued uninterrupted to the present."  As such, the three requirements for service connection for MDD have been met.

As for the Veteran's claimed PTSD, there is no medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  While several VA treatment records include a notation of R/O PTSD, there is no confirmation of a PTSD diagnosis and, in fact, the October 2013 VA examiner specifically found that the Veteran did not meet the criteria for a PTSD diagnosis.  As such, service connection for PTSD cannot be established.  38 C.F.R. § 4.125(a).  

As for the Veteran's alcohol/polysubstance dependence, the Board notes that for claims filed after October 31, 1990, as is the case here, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and was not the result of the veteran's own willful misconduct or the result of the veteran's abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a).  In other words, an injury or disease incurred during active military service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the substance abuse.  38 C.F.R. § 3.301(c)(2), (d).  As such, service connection for alcohol/polysubstance abuse cannot be established.  38 C.F.R. § 3.301(a).

As for any other diagnosed psychiatric disorders, to include GAD, there is no evidence of a link between such diagnoses and the Veteran's military service.  Furthermore, even if service connection for additional psychiatric disorders were to be established, no additional benefit would be due to the Veteran.  The rating criteria for all psychiatric disorders are exactly the same under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The Federal Circuit has held that two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  Accordingly, a separate discussion as to any other psychiatric disorder diagnosed during the pendency of the appeal is unnecessary, as it appears that all the psychiatric symptomatology is overlapping.  The Board notes, however, that the RO will determine in the first instance an appropriate disability rating to assign the now service-connected MDD.


ORDER

Service connection for an acquired psychiatric disability, diagnosed as MDD is granted, subject to the laws and regulations governing the award of monetary benefits.


			
              V. CHIAPPETTA		         H.M. WALKER
	            Veterans Law Judge                                       Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals


____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


